 1                                    UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3   NAVIGATORS SPECIALTY                              )
                                                       )            4:19-cv-00255-HSG
                                                           Case No: _______________
     INSURANCE COMPANY,
 4                                                     )
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
          v.
                                                       )   PRO HAC VICE
 6   DEPOMED, INC. n/k/a ASSERTIO                      )   (CIVIL LOCAL RULE 11-3)
     THERAPEUTICS, INC.                                )
 7                                                     )
                                Defendant(s).
                                                       )
 8
          I, Bryan Freeman                        , an active member in good standing of the bar of
 9    Minnesota                    , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Depomed, Inc. n/k/a Assertio Therapeutics, Inc. in the
                                                                 Anthony  B. Leuin
     above-entitled action. My local co-counsel in this case is __________________________________, an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Maslon LLP                                             Shartsis Friese LLP
      3300 Wells Fargo Center
      90 South Seventh Street
                                                             One Maritime Plaza, Eighteenth Floor
14    Minneapolis, MN 55402-4140                             San Francisco, CA 94111-3598
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (612) 672-8200                                        (415) 421-6500
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    bryan.freeman@maslon.com                              aleuin@sflaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 0387154      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/07/19                                                 Bryan Freeman
22                                                                                 APPLICANT

23
                                         ORDER GRANTING APPLICATION
24                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Bryan Freeman                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated:      2/15/2019
                                                              UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                    October 2012
                        STATE OF MINNESOTA
                         IN SUPREME COURT
                                Certificate of Good Standing




This is to certify that the following lawyer is in good standing.



                                    BRYAN RUDOLPH FREEMAN




was duly admitted to practice as a lawyer and counselor at law in all the courts of this state on



                                       October 27, 2006



Given under my hand and seal of this court on

                                       January 31, 2019
                                                                             ~jl-~
                                                                              Emily J. Eschweiler, Director
                                                                              Office of Lawyer Registration
